DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made of the amendment filed August 12, 2021.  Claims 1-20 remain pending in the application.  

Response to Arguments
Applicant’s arguments, see REMARKS, filed August 12, 2021, with respect to claims 1, 4, 7, 8 and 14 rejected on the ground of nonstatutory double patenting have been fully considered and are persuasive. The rejection is withdrawn in view of the Terminal Disclaimer filed August 12, 2021.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, e.g. Molev Shteiman et al. (US 2017/0093465 A1), fails to teach, “determine a second autocorrelation matrix based on the first autocorrelation matrix and an autocorrelation of symbols comprising symbols indicative of a third RF signal and symbols indicative of a fourth RF signal, the third and fourth RF signals received from the wireless channel during a second time period subsequent to the first time period,” as recited in claims 1, 8, and 14. 
Molev Shteiman is an exemplary reference in the relevant field of endeavor.  Molev Shteiman discloses a system and method for large scale multiple input multiple output communications.  A large scale multiple input multiple output (MIMO) communications device includes a first plurality of antenna units (AUs) arranged in an array, and a central processing unit operatively coupled to a first end AU in the first plurality of AUs. Each AU in the first plurality of AUs is operatively coupled to at least two neighboring AUs, and wherein each AU receives wireless signals, receives neighbor information from at least a first neighboring AU, generates local information associated with the AU in accordance with the received wireless signals and the neighbor information, and sends the local information associated with the AU to a second neighboring AU. The central processing unit receives local information associated with the first end AU, and generates estimates of the received transmissions in accordance with the local information associated with the first end AU.  More specifically, Molev Shteiman discloses wherein the local information associated with an AU comprises a maximum ratio combining (MRC) vector associated with the AU and an autocorrelation matrix associated with the AU. However, Molev Shteiman fails to teach, “determine a second autocorrelation matrix based on the first autocorrelation matrix and an autocorrelation of symbols comprising symbols indicative of a third RF signal and symbols 

For these reasons claims 1-20 are allowed over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148.  The examiner can normally be reached on Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


GINA M. MCKIE
Examiner
Art Unit 2631



/GINA M MCKIE/Examiner, Art Unit 2631   

/SHUWANG LIU/Supervisory Patent Examiner, Art Unit 2631